                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 OBEDIAH WALKER III, As Executor of the
 Estate of Obediah Walker, Jr.

                        Plaintiff,                            MDL 875

        v.                                                    CIVIL ACTION NO. 16-5349

 BLACKMER PUMP CO., et al.,

                        Defendants.


                                           ORDER

       AND NOW, this 14th day of February 2019, upon consideration of Defendants Ingersoll-

Company, Warren Pumps, and Blackmer Pump Co.’s Motions for Summary Judgment (Doc. Nos.

17, 18, 22), Plaintiff’s Responses in Opposition to Defendants’ Motions (Doc. Nos. 23, 24, 25),

the arguments of counsel for the parties at the hearing held on February 28, 2018, and in

accordance with the Opinion of the Court issued this day, it is ORDERED as follows:

   1. Defendant Ingersoll-Rand Company’s Motion for Summary Judgment (Doc. No. 17) is

       DENIED.

   2. Defendant Warren Pumps’ Motion for Summary Judgment (Doc. No. 18) is DENIED.

   3. Defendant Blackmer Pump Co.’s Motion for Summary Judgment (Doc. No. 22) is

       DENIED.



                                                   BY THE COURT:



                                                   / s/ J oel H. S l om sk y
                                                   JOEL H. SLOMSKY, J.
